Exhibit 10.5

 

TRANSITIONAL TRADEMARK LICENSE AGREEMENT

by and between

Nuance Communications, Inc.

and

Cerence Inc.

Dated as of

September 30, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1  

ARTICLE II GRANT

     2  

ARTICLE III RESTRICTIONS

     3  

ARTICLE IV OWNERSHIP

     4  

ARTICLE V QUALITY CONTROL

     4  

ARTICLE VI REPRESENTATIONS AND WARRANTIES

     5  

ARTICLE VII INDEMNIFICATION

     6  

ARTICLE VIII TERM AND TERMINATION

     6  

ARTICLE IX MISCELLANEOUS

     7  

SCHEDULE A     -     LICENSED TRADEMARKS

  

 

i



--------------------------------------------------------------------------------

TRANSITIONAL TRADEMARK LICENSE AGREEMENT, dated as of September 30, 2019 (this
“Agreement”), by and between NUANCE COMMUNICATIONS, INC., a Delaware corporation
(“Licensor”), and CERENCE INC., a Delaware corporation (“Licensee”).

RECITALS

WHEREAS, in connection with the contemplated Spin-Off of Licensee and
concurrently with the execution of this Agreement, Licensor and Licensee are
entering into a Separation and Distribution Agreement (the “Separation
Agreement”);

WHEREAS, Licensor is the owner of the Licensed Trademarks; and

WHEREAS, Licensee desires to receive a license to use the Licensed Trademarks
for a transitional basis, and Licensor is willing to grant such license pursuant
to the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained in this Agreement, the Parties, intending to be legally
bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01.    Definitions. As used in this Agreement, the following terms
have the meanings set forth below. Capitalized terms used, but not defined in
this Agreement shall have the meanings ascribed to such terms in the Separation
Agreement or Intellectual Property Agreement (as applicable).

“Commercialize” means to sell, offer for sale, distribute or otherwise
commercialize, including distribution, hosting or other commercial provision of
Software and related services via any means.

“Domain Names” means Internet domain names, including top level domain names and
global top level domain names, URLs, social media identifiers, handles and tags.

“Licensed Products” means those products and services Commercialized by the
SpinCo Business that contain, bear, display or use any Licensed Trademarks as of
immediately prior to the Distribution.

“Licensed Trademarks” shall mean the Trademarks set forth in Schedule A.

“Marketing Materials” means product literature, advertisements, sales
literature, store displays, splash screens and other similar materials in any
forms or media.

“Party” means either party hereto, and “Parties” means both parties hereto.

“Term” has the meaning set forth in Section 8.01.

 

1



--------------------------------------------------------------------------------

“Trademark Guidelines” has the meaning set forth in Section 5.02(a).

“Trademarks” means trademarks, service marks, trade names, logos, slogans, trade
dress or other source identifiers, including any registration or any application
for registration therefor, together with all goodwill associated therewith.

ARTICLE II

GRANT

Section 2.01.    Licenses. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee and the members of the SpinCo
Group the following fully paid-up, royalty free, non-sublicensable (except as
provided in Section 2.02), non-assignable and non-transferable (except as
provided in Section 9.01), non-exclusive, worldwide licenses to use the Licensed
Trademarks.

(a)    Products and Marketing Materials: for a period of six (6) months
following the Distribution Date, in connection with the Commercialization of
Licensed Products and associated Marketing Materials within the SpinCo Field of
Use (as defined in Exhibit A to the Intellectual Property Agreement); provided,
that Licensee shall promptly arrange for the rebranding or destruction of any
Licensed Products or Marketing Materials, as applicable, that remain unsold
following such six (6) month period;

provided, that, the time period set forth in the foregoing clauses shall be
extended for such additional period of time, not to exceed six (6) months, as
may be required to obtain any license, permit, consent, approval or
authorization from an applicable Governmental Authority that is required to
cease use of the Licensed Trademarks on any Licensed Products or Marketing
Materials therefor in connection with the import or export thereof; provided,
further, that Licensee uses commercially reasonable efforts to obtain any such
license, permit, consent, approval or authorization as soon as reasonably
practicable after the Distribution Date;

(b)    Other Uses: for a period of six (6) months following the Distribution
Date, in connection with continuing the use of any other SpinCo Assets, not
addressed in the foregoing clause (a), that contain, bear, display or use any
Licensed Trademark as of the date hereof, including billboards, vehicle and
equipment markings, stationery, purchase orders, forms, business cards,
invoices, contracts or on letterhead and other media;

provided, further, that, in each case of the foregoing clauses (a) – (b) of this
Section 2.01, all such uses shall be in a manner consistent with the operation
of the SpinCo Business immediately prior to the Distribution Date.

Notwithstanding anything in this Agreement to the contrary, the foregoing
licenses do not include the right to use the Licensed Trademarks as part of
Domain Names without the prior written consent of Licensor.

Section 2.02.     Sublicense Rights. The licenses granted to Licensee in
Section 2.01 include the right to grant sublicenses to customers of the SpinCo
Group in connection with Commercialization of the Licensed Products of Licensee
and the SpinCo Group in the ordinary course of business, in each case solely for
the benefit of the SpinCo Business;

 

2



--------------------------------------------------------------------------------

provided, that Licensee ensures that the terms of any such sublicense are
consistent with the terms of this Agreement and any such sublicensee complies
with such sublicense. Licensee shall remain liable under this Agreement for any
actions or omissions of its sublicensee in connection with this Agreement as if
such actions were those of the Licensee under this Agreement.

Section 2.03.    Efforts to Remove. Notwithstanding the rights set forth in this
Article II, Licensee shall use commercially reasonable efforts to remove and
cease using any Licensed Trademarks that appear on any publicly available or
promotional materials used by any member of the SpinCo Group or their Affiliates
within the SpinCo Business as soon as reasonably practical following the
Distribution Date.

Section 2.04.    Records. Notwithstanding anything in this Agreement to the
contrary, and without limiting the rights otherwise granted in this Article II,
the SpinCo Group shall have the right, at all times before, during and after the
Distribution Date, to retain records and other historical or archived documents
containing or referencing the Licensed Trademarks.

Section 2.05.    No Implied Licenses. Nothing contained in this Agreement shall
be construed as conferring any rights (including the right to sublicense) by
implication, estoppel or otherwise, under any Intellectual Property Rights,
other than as expressly granted in this Agreement, and all other rights under
any Intellectual Property Rights licensed to a Party or the members of its Group
hereunder are expressly reserved by the Party granting the license. Licensee
shall not use the Licensed Trademarks except as set forth in this Agreement. All
goodwill generated by Licensee’s and the SpinCo Group’s use of the Licensed
Marks inures solely to the benefit of Licensor.

Section 2.06. Group Members. Licensee shall cause the members of its Group to
comply with all applicable provisions of this Agreement.

ARTICLE III

RESTRICTIONS

Section 3.01.    Restrictions on Use. Except as expressly permitted in this
Agreement, Licensee shall not:

(a)    use any of the Licensed Trademarks in a way that would reasonably be
expected to (i) tarnish, degrade, disparage or reflect adversely on a Licensed
Trademark or Licensor’s or any member of the Nuance Group’s business or
reputation, (ii) dilute or otherwise harm the value, reputation or
distinctiveness of or Licensor’s goodwill used in connection with or symbolized
by any Licensed Trademark or (iii) invalidate or cause the cancellation or
abandonment of any Licensed Trademark; or

(b)    adopt, use, register or file applications to register, acquire or
otherwise obtain, in any jurisdiction, any Trademark or Domain Name that
consists of, incorporates or is confusingly similar to or dilutive of, or is a
variation, derivation or modification of, any Licensed Trademark.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

OWNERSHIP

Section 4.01.    Ownership. Licensee acknowledges that the Licensed Trademarks
are the exclusive and sole property of Licensor, and Licensee agrees that it
will not contest Licensor’s ownership or validity of any of the Licensed
Trademarks. Nothing in this Agreement shall confer in Licensee any right of
ownership in any Licensed Trademarks, and Licensee shall not make any
representation to that effect or use any Licensed Trademarks in a manner that
suggests that such rights are conferred.

Section 4.02.    No Obligation to Prosecute or Maintain Trademarks. Neither
Licensor nor any member of the Nuance Group shall have any obligation to seek,
perfect or maintain any protection for any of the Licensed Trademarks. Without
limiting the generality of the foregoing, except as expressly set forth in this
Agreement, neither Licensor nor any member of the Nuance Group shall have any
obligation to file any Trademark application, to prosecute any Trademark or
secure any Trademark rights or to maintain any Licensed Trademark in force.

ARTICLE V

QUALITY CONTROL

Section 5.01.    Licensee Covenants.

(a)    Quality Control. Licensee shall produce and Commercialize the Licensed
Products according to standards that are, and a level of quality that is either
(i) substantially the same as the standards and quality of the SpinCo Business
as of immediately prior to the Distribution, or (ii) approved in advance in
writing by Licensor.

(b)    Samples. Licensee agrees, upon Licensor’s reasonable request, to furnish
to Licensor representative samples of marketing materials Commercialized by
Licensee that include or refer to the Licensed Trademarks.

Section 5.02.    Conditions Applicable to the Appearance of the Licensed
Trademarks.

(a)    Licensee agrees to comply with the rules and brand guidelines applicable
to the SpinCo Business as of immediately prior to the Distribution Date with
respect to the appearance and manner of use of the Licensed Trademarks
(“Trademark Guidelines”). Licensor agrees to notify Licensee in writing of any
changes to the Trademark Guidelines. Licensee’s and the SpinCo Group’s
obligation to comply with revised Trademark Guidelines shall be prospective from
the date of notification of any such changes thereto, and Licensee shall not be
required to modify any materials complying with the prior guidelines that were
Commercialized prior to such notification. Any changes to any form of use of the
Licensed Trademarks not specifically provided for pursuant to the Trademark
Guidelines shall be adopted by Licensee only upon prior approval in writing by
Licensor.

(b)    Prior to any use of any Licensed Trademark that would be materially
different from the uses made prior to the Distribution Date, Licensee shall
submit samples of any such use of the Licensed Trademarks to Licensor for
approval. Such samples

 

4



--------------------------------------------------------------------------------

shall be sent to: (by email to: Wendy Cassity; wendy.cassity@nuance.com). Such
approval by Licensor shall not be unreasonably withheld, conditioned or delayed.

Section 5.03.    Protection of Licensed Trademarks.

(a)    Licensee shall take reasonable steps to avoid endangering the validity of
the Licensed Trademarks, including compliance with the applicable Laws in all
countries where Licensed Products are Commercialized. Licensee shall execute
registered user agreements and similar documents required by Licensor to protect
or enhance Licensor’s title and rights in the Licensed Trademarks. Except as
otherwise provided in this Agreement, Licensee shall be responsible for all
out-of-pocket costs and expenses incurred in connection with obtaining and
maintaining trademark registrations where such registrations would not have been
applied for or maintained in the absence of Licensee’s activities under this
Agreement, recording this Agreement and obtaining the entry of Licensee as a
registered or authorized user of the Licensed Trademarks.

(b)    In the event that Licensee learns of any infringement or threatened
infringement of the Licensed Trademarks or any passing-off or that any third
party alleges or claims to Licensee that the Licensed Trademarks are liable to
cause deception or confusion to the public, or are liable to dilute or infringe
any right, Licensee shall as promptly as reasonably practicable notify Licensor
or its authorized representative giving particulars thereof. Licensor may elect
to pursue such claims and any such proceedings shall be at the sole expense of
Licensor and any recoveries shall be solely for the benefit of Licensor. Nothing
herein, however, shall be deemed to require Licensor to enforce the Licensed
Trademarks against others.

(c)    In the performance of this Agreement, each Party shall comply with all
applicable Laws regarding Intellectual Property Rights, and those Laws
particularly pertaining to the proper use and designation of Trademarks. Should
either Party be or become aware of any applicable Laws regarding Intellectual
Property Rights that are inconsistent with the provisions of this Agreement, it
shall as promptly as reasonably practicable notify the other Party of such
inconsistency.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01.    Mutual Representations and Warranties. Licensor represents on
behalf of itself and each other member of the Nuance Group, and Licensee
represents on behalf of itself and each other member of the SpinCo Group, as
follows:

(a)    it has the requisite corporate or other power and authority and has taken
all corporate or other action necessary in order to execute, deliver and perform
this Agreement and to consummate the transactions contemplated hereby; and

(b)    this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms thereof.

 

5



--------------------------------------------------------------------------------

Section 6.02.    Disclaimer of Other Representations and Warranties. Licensee
(on behalf of itself and each other member of the SpinCo Group) understands and
agrees that, except as expressly set forth in this Agreement, Licensor is not
representing or warranting in any way, including any implied warranties of
merchantability, fitness for a particular purpose, title, registerability,
allowability, enforceability or non-infringement, as to any Licensed Trademarks
licensed hereby, as to the sufficiency of the Licensed Trademarks licensed
hereby for the conduct and operations of the SpinCo Business, as to the value or
freedom from any Security Interests of, or any other matter concerning, any
Licensed Trademarks, or as to the absence of any defenses or rights of setoff or
freedom from counterclaim with respect to any claim or other Intellectual
Property Right of Licensor. Except as may expressly be set forth herein, the
Licensed Trademarks are being licensed on an “as is,” “where is” basis and the
respective transferees shall bear the economic and legal risks related to the
use of the Licensed Trademarks in connection with the SpinCo Business.

ARTICLE VII

INDEMNIFICATION

Section 7.01.    Indemnification by Licensee. Licensee shall indemnify, defend
and hold harmless the Nuance Indemnitees from and against any and all
Liabilities of the Nuance Indemnitees relating to, arising out of or resulting
from (i) Licensee’s breach of this Agreement or (ii) the SpinCo Group’s use or
exploitation of the Licensed Trademarks, except to the extent the claim relates
to a matter for which Licensor is obligated to indemnify any Licensee Indemnitee
under Section 7.02 of this Agreement.

Section 7.02.    Indemnification by Licensor. Licensor shall indemnify, defend
and hold harmless the SpinCo Indemnitees from and against any and all
Liabilities of the SpinCo Indemnitees to the extent that it is based upon
(i) any third-party claim that Licensee’s or the SpinCo Group’s use of the
Licensed Trademarks in accordance with this Agreement infringes or dilutes such
third party’s Trademarks, or (ii) Licensor’s breach of this Agreement.

Section 7.03.    Limitation on Liability. Except as may expressly be set forth
in this Agreement, none of Licensor, Licensee or any other member of either
Group shall in any event have any Liability to the other or to any other member
of the other’s Group, or to any other Nuance Indemnitee or SpinCo Indemnitee, as
applicable, under this Agreement for any indirect, special, punitive or
consequential damages, whether or not caused by or resulting from negligence or
breach of obligations hereunder and whether or not informed of the possibility
of the existence of such damages; provided, however, that the provisions of this
Section 7.03 shall not limit an Indemnifying Party’s indemnification obligations
hereunder with respect to any Liability any Indemnitee may have to any third
party not affiliated with any member of the Nuance Group or the SpinCo Group for
any indirect, special, punitive or consequential damages.

ARTICLE VIII

TERM AND TERMINATION

Section 8.01.    Term. The term of this Agreement shall begin as of the
Distribution Date and shall expire on the expiration of last of the periods set
forth above in Section 2.01 (the “Term”).

 

6



--------------------------------------------------------------------------------

Section 8.02.    Effect of Expiration. Upon the expiration of this Agreement,
Licensee shall immediately discontinue and cease all use of the Licensed
Trademarks. After the expiration of the Term, Licensee and the SpinCo Group
shall no longer have the right to use the Licensed Trademarks.

Section 8.03.    Survival. Notwithstanding anything in this Agreement to the
contrary, Article I, Article VII and Article IX shall survive the expiration or
any termination of this Agreement.

ARTICLE IX

MISCELLANEOUS

Section 9.01.    No Assignment or Transfer Without Consent. Except as expressly
set forth in this Agreement, neither this Agreement nor any of the rights,
interests or obligations under this Agreement, including the licenses granted
pursuant to this Agreement, shall be assigned, in whole or in part, by operation
of Law or otherwise by either Party without the prior written consent of the
other Party. Any purported assignment without such consent shall be void.
Notwithstanding the foregoing, if any Party to this Agreement (or any of its
successors or permitted assigns) (a) shall enter into a consolidation or merger
transaction in which such Party is not the surviving entity and the surviving
entity acquires or assumes all or substantially all of such Party’s assets, (b)
shall transfer all or substantially all of such Party’s assets to any Person or
(c) shall assign this Agreement to such Party’s Affiliates, then, in each such
case, the assigning Party (or its successors or permitted assigns, as
applicable) shall ensure that the assignee or successor-in-interest expressly
assumes in writing all of the obligations of the assigning Party under this
Agreement, and the assigning Party shall not be required to seek consent, but
shall provide written notice and evidence of such assignment, assumption or
succession to the non-assigning Party. Subject to the preceding sentences, this
Agreement will be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and assigns. No assignment permitted
by this Section 9.01 shall release the assigning Party from liability for the
full performance of its obligations under this Agreement. For the avoidance of
doubt, in no event will the licenses granted in this Agreement extend to
products, product lines, services, apparatus, devices, systems, components,
hardware, software, processes, solutions, any combination of the foregoing, or
other offerings of the assignee existing on or before the date of the
transaction described in clauses (a) or (b) of the third sentence, except to the
extent that they were licensed under the terms of this Agreement prior to such
transaction.

Section 9.02.    Counterparts; Entire Agreement; Corporate Power.

(a)    This Agreement may be executed in one or more counterparts, all of which
counterparts shall be considered one and the same agreement, and shall become
effective when one or more counterparts have been signed by each Party and
delivered to the other Party. This Agreement may be executed by facsimile or PDF
signature and scanned and exchanged by electronic mail, and such facsimile or
PDF signature or scanned and exchanged copies shall constitute an original for
all purposes.

(b)    This Agreement and the Schedules hereto contain the entire agreement
between the Parties with respect to the subject matter hereof and supersede all

 

7



--------------------------------------------------------------------------------

previous agreements, negotiations, discussions, writings, understandings,
commitments and conversations with respect to such subject matter, and there are
no agreements or understandings between the Parties with respect to the subject
matter hereof other than those set forth or referred to herein or therein. In
the event of conflict or inconsistency between the provisions of this Agreement
or the Separation Agreement, the provisions of this Agreement shall prevail.

(c)    Nuance represents on behalf of itself and each other member of the Nuance
Group, and SpinCo represents on behalf of itself and each other member of the
SpinCo Group, as follows:

(i)    each such Person has the requisite corporate or other power and authority
and has taken all corporate or other action necessary in order to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby; and

(ii)    this Agreement has been duly executed and delivered by it and
constitutes, or will constitute, a valid and binding agreement of it enforceable
in accordance with the terms thereof.

Section 9.03.    Dispute Resolution. In the event that either Party, acting
reasonably, forms the view that another Party has caused a material breach of
the terms of this Agreement, then the Party that forms such a view shall serve
written notice of the alleged breach on the other Parties and the Parties shall
work together in good faith to resolve any such alleged breach within thirty
(30) days of such notice (a “Dispute”). If any such alleged breach is not so
resolved, then a senior executive of each Party shall, in good faith, attempt to
resolve any such alleged breach within the following thirty (30) days of the
referral of the matter to the senior executives. If no resolution is reached
with respect to any such alleged breach in accordance with the procedures
contained in this Section 9.03, then the Parties may seek to resolve such matter
in accordance with Section 9.04, Section 9.05, Section 9.06 and Section 9.07

Section 9.04.    Governing Law; Jurisdiction. Any disputes relating to, arising
out of or resulting from this Agreement, including to its execution, performance
or enforcement, shall be governed by, and construed in accordance with, the Laws
of the State of Delaware, regardless of the Laws that might otherwise govern
under applicable principles of conflicts of Laws thereof. Each Party irrevocably
consents to the exclusive jurisdiction, forum and venue of the Delaware Court of
Chancery (and if the Delaware Court of Chancery shall be unavailable, any
Delaware State court or the federal court sitting in the State of Delaware) over
any and all claims, disputes, controversies or disagreements between the Parties
or any of their respective Affiliates, successors and assigns under or related
to this Agreement or any of the transactions contemplated hereby, including
their execution, performance or enforcement, whether in contract, tort or
otherwise. Each of the Parties hereby agrees that it shall not assert and shall
hereby waive any claim or right or defense that it is not subject to the
jurisdiction of such courts, that the venue is improper, that the forum is
inconvenient or any similar objection, claim or argument. Each Party agrees that
a final judgment in any legal proceeding resolved in accordance with this
Section 9.04, Section 9.05, Section 9.06 and Section 9.07 shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Law.

 

8



--------------------------------------------------------------------------------

Section 9.05.    Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION RELATING TO, ARISING OUT OF OR
RESULTING FROM THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY INCLUDING
THEIR EXECUTION, PERFORMANCE OR ENFORCEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS (INCLUDING
NEGLIGENCE), BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE PARTIES AND THESE
PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS.

Section 9.06.    Court-Ordered Interim Relief. In accordance with Section 9.04
and Section 9.05, at any time after giving notice of a Dispute, each Party shall
be entitled to interim measures of protection duly granted by a court of
competent jurisdiction: (1) to preserve the status quo pending resolution of the
Dispute; (2) to prevent the destruction or loss of documents and other
information or things relating to the Dispute; or (3) to prevent the transfer,
disposition or hiding of assets. Any such interim measure (or a request therefor
to a court of competent jurisdiction) shall not be deemed incompatible with the
provisions of Section 9.03, Section 9.04 and Section 9.05. Until such Dispute is
resolved in accordance with Section 9.03 or final judgment is rendered in
accordance with Section 9.04 and Section 9.05, each Party agrees that such Party
shall continue to perform its obligations under this Agreement and that such
obligations shall not be subject to any defense or setoff, counterclaim,
recoupment or termination.

Section 9.07.    Specific Performance. Subject to Section 9.03 and Section 9.06,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the affected Party shall
have the right to specific performance and injunctive or other equitable relief
of its rights under this Agreement, in addition to any and all other rights and
remedies at Law or in equity, and all such rights and remedies shall be
cumulative. The other Party shall not oppose the granting of such relief on the
basis that money damages are an adequate remedy. The Parties agree that the
remedies at Law for any breach or threatened breach hereof, including monetary
damages, are inadequate compensation for any loss and that any defense in any
action for specific performance that a remedy at Law would be adequate is
waived. Any requirements for the securing or posting of any bond or similar
security with such remedy are waived.

Section 9.08.    Third-Party Beneficiaries. Except as otherwise expressly set
forth herein or as otherwise may be provided in the Separation Agreement with
respect to the rights of any Nuance Indemnitee or SpinCo Indemnitee, in his, her
or its respective capacities as such, (a) the provisions of this Agreement are
solely for the benefit of the Parties hereto and are not intended to confer upon
any Person except the Parties hereto any rights or remedies hereunder and
(b) there are no third-party beneficiaries of this Agreement and this Agreement
shall not provide any third person with any remedy, claim, liability,
reimbursement, cause of action or other right in excess of those existing
without reference to this Agreement.

 

9



--------------------------------------------------------------------------------

Section 9.09.    Notices. All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given (a) when
delivered in person, (b) on the date received, if sent by a nationally
recognized delivery or courier service, (c) upon written confirmation of receipt
after transmittal by electronic mail or (d) upon the earlier of confirmed
receipt or the fifth (5th) business day following the date of mailing if sent by
registered or certified mail, return receipt requested, postage prepaid and
addressed as follows:

If to Licensor, to:

Nuance Communications, Inc.

1 Wayside Road, Burlington, MA 01803

Attn:    Wendy Cassity, EVP and Chief Legal Officer

email:   wendy.cassity@nuance.com

with a copy to: David Garfinkel, SVP Corporate Development

email: David.garfinkel@nuance.com

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Attn: Scott A. Barshay

Steven J. Williams

Michael E. Vogel

email: sbarshay@paulweiss.com

swilliams@paulweiss.com

mvogel@paulweiss.com

Facsimile: 212-492-0040

If to Licensee, to:

Cerence Inc.

15 Wayside Road, Burlington, MA 01803

Attn: Leanne Fitzgerald, General Counsel

email: Leanne.Fitzgerald@cerence.com

with a copy to: Mark Gallenberger, Chief Financial Officer

email: Mark.Gallenberger@cerence.com

 

10



--------------------------------------------------------------------------------

Either Party may, by notice to the other Party, change the address and identity
of the Person to which such notices and copies of such notices are to be given.
Each Party agrees that nothing in this Agreement shall affect the other Party’s
right to serve process in any other manner permitted by Law (including pursuant
to the rules for foreign service of process authorized by the Hague Convention).

Section 9.10.    Import and Export Control. Each Party agrees that it shall
comply with all applicable national and international laws and regulations
relating to import and/or export control in its country(ies), if any, involving
any commodities, software, services or technology within the scope of this
Agreement.

Section 9.11.    Bankruptcy. The Parties acknowledge and agree that all rights
and licenses granted by the other under or pursuant to this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, as amended (the “Bankruptcy Code”), licenses of rights
to “intellectual property” as defined under Section 101 of the Bankruptcy Code.
The Parties agree that, notwithstanding anything else in this Agreement, Nuance
and the members of the Nuance Group and SpinCo and the members of the SpinCo
Group, as licensees of such intellectual property rights under this Agreement,
shall retain and may fully exercise all of its rights and elections under the
Bankruptcy Code (including Nuance’s and the Nuance Group members’ and SpinCo’s
and the SpinCo Group members’ right to the continued enjoyment of the rights and
licenses respectively granted by under this Agreement).

Section 9.12.    Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner materially adverse to either Party. Upon any such determination, any such
provision, to the extent determined to be invalid, void or unenforceable, shall
be deemed replaced by a provision that such court determines is valid and
enforceable and that comes closest to expressing the intention of the invalid,
void or unenforceable provision.

Section 9.13.    Expenses. Except as set forth on Schedule XXIV to the
Separation Agreement, as otherwise expressly provided in this Agreement or the
Separation Agreement, (i) all third-party fees, costs and expenses incurred by
either the Nuance Group or the SpinCo Group in connection with effecting the
Spin-Off prior to or on the Distribution Date, whether payable prior to, on or
following the Distribution Date (but excluding, for the avoidance of doubt, any
financing fees or interest payable in respect of any indebtedness incurred by
SpinCo in connection with the Spin-Off), will be borne and paid by Nuance and
(ii) all third-party fees, costs and expenses incurred by either the Nuance
Group or the SpinCo Group in connection with effecting the Spin-Off following
the Distribution Date, whether payable prior to, on or following the
Distribution Date, will be borne and paid by the Party incurring such fee, cost
or expense. For the avoidance of doubt, this Section 9.13 shall not affect each
Party’s responsibility to indemnify Nuance Liabilities or SpinCo Liabilities, as
applicable, arising from the transactions contemplated by the Distribution.

 

11



--------------------------------------------------------------------------------

Section 9.14.    Headings. The article, section and paragraph headings contained
in this Agreement, including in the table of contents of this Agreement, are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 9.15.    Survival of Covenants. Except as expressly set forth in this
Agreement, the covenants in this Agreement and the Liabilities for the breach of
any obligations in this Agreement shall survive the Spin-Off and shall remain in
full force and effect.

Section 9.16.    Waivers of Default. No failure or delay of any Party (or the
applicable member of its Group) in exercising any right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such right or power, or any course of conduct, preclude any
other or further exercise thereof or the exercise of any other right or power.
Waiver by any Party of any default by the other Party of any provision of this
Agreement shall not be deemed a waiver by the waiving Party of any subsequent or
other default.

Section 9.17.    Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and signed by the authorized
representative of each Party.

Section 9.18.    Interpretation. Words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires. The terms “hereof,” “herein,” “herewith”
and words of similar import, unless otherwise stated, shall be construed to
refer to this Agreement as a whole (including all of the schedules hereto) and
not to any particular provision of this Agreement. Article, Section or Schedule
references are to the articles, sections and schedules of or to this Agreement
unless otherwise specified. Any capitalized terms used in any Schedule to this
Agreement but not otherwise defined therein shall have the meaning as defined in
this Agreement. Any definition of or reference to any agreement, instrument or
other document herein (including any reference herein to this Agreement) shall,
unless otherwise stated, be construed as referring to such agreement, instrument
or other document as from time to time amended, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth therein, including in Section 9.17 above). The word
“including” and words of similar import when used in this Agreement shall mean
“including, without limitation,” unless the context otherwise requires or unless
otherwise specified. The word “or” shall not be exclusive. The word “extent” in
the phrase “to the extent” shall mean the degree to which a subject or other
thing extends, and such phrase shall not mean simply “if.” All references to “$”
or dollar amounts are to the lawful currency of the United States of America. In
the event that an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring either Party
by virtue of the authorship of any provisions hereof.

[SIGNATURE PAGES FOLLOW]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Transitional Trademark License
Agreement to be executed by their duly authorized representatives.

 

NUANCE COMMUNICATIONS, INC. By:  

/s/ Wendy Cassity

  Name: Wendy Cassity   Title: Executive Vice President and Chief Legal Officer
CERENCE INC. By:  

/s/ Leanne Fitzgerald

  Name: Leanne Fitzgerald   Title: Vice President and Secretary

[Signature Page to Transitional Trademark License Agreement]